28Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed March 22, 2021, with respect to the rejection(s) of claim(s) 1-3 and 5-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Anderson regarding the amended limitation of a drive system configured to the first distraction rod and the second distraction rod relative to the housing. Pg. 2, Col. 2, Lines 13-69 of Anderson describes the drive system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,271,885. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a system for distraction having a housing having a cavity, a first distraction rod having a cavity and configured for displacement within the housing cavity, a second distraction rod configured for displacement within the first rod’s cavity, and a drive system configured to move one of the first and second distraction rods.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0324047 to Zahrly et al. in view of U.S. Patent No. 2,391,537 to Anderson et al.
As to Claim 1, Zahrly discloses a system (10) for moving a portion of a patient's body [0009-0012]. The system comprises a housing (12) having a first cavity (Figs. 1 and 2), a first distraction rod (18) having a proximal end (20), a distal end (22), and a second cavity (Figs. 1 and 2), wherein the first distraction rod is configured for telescopic displacement relative to the first cavity [0067-0068], and a drive system (24 and 26) configured to move the first distraction rod relative to the housing [0069]. 
As to Claim 2, Zahrly discloses a system wherein the drive system comprises a driving element (24) that is at least partially located within the housing (Fig. 1, [0065]). 
As to Claim 3, Zahrly discloses a system wherein the driving element is remotely controllable (via 68, [0069-0070]). 
As to Claim 5, Zahrly discloses a system wherein the driving element comprises a radially- poled permanent magnet (24) configured for rotation within the housing [0065, 0069-0070].
Claim 6, Zahrly discloses a system wherein the radially-poled permanent magnet is configured to be rotated by application of an externally applied rotating magnetic field [0069-0071]. 
As to Claim 7, Zahrly discloses a system wherein the first distraction rod and the housing are restrained to prevent substantially all axial rotation with respect to each another about the longitudinal axis (Figs. 1 and 2, [0064-0068]). 
As to Claim 12, Zahrly discloses a system wherein the drive system is configured to move the first distraction rod in relation to the housing [0064-0068].
As to Claims 1-3, 5-10, and 12, Zahrly discloses the claimed invention except for a second distraction rod having a proximal end and a distal end, wherein the second distraction rod is configured for telescopic displacement from within the second cavity, the drive system configured to move the second distraction rod relative to the housing, wherein the second distraction rod and the first distraction rod are restrained to prevent substantially all rotation with respect to each another about the longitudinal axis, wherein the second distraction rod and the housing are restrained to prevent substantially all rotation with respect to each about the longitudinal axis, wherein the second distraction rod is configured to be substantially fully displaced from within the second cavity before the first distraction rod begins to displace from within the first cavity, a first stop at the proximal end of the second distraction rod, and a second stop at the distal end of the first distraction rod, wherein the first stop of the second distraction rod is configured to engage the second stop of the first distraction rod when the second distraction rod is substantially fully displaced from within the second cavity. 
Anderson discloses a telescoping system for moving a portion of a patient's body (Fig. 1) including a housing (36) having a first cavity (housing 21, Pg. 2, Col. 2, Lines 48-54), a first distraction rod (21) having a second cavity (housing 20), and a second distraction rod (20) having a proximal end and a distal end (Fig. 1). The second distraction rod is configured for telescopic displacement from within the second cavity (Pg. 2, Col. 2, Lines 13-43). A drive system (via 25, 34, 32) is configured to move the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the telescopic distractor system of Zahrly with second distraction rod modifications of Anderson in order to allow for distraction of the rod using more than two sections while preventing rotational movement of the sections.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0324047 to Zahrly et al. in view of U.S. Patent No. 2,391,537 to Anderson et al. in view of U.S. Patent Pub. No. 2014/0350602 to Seme et al.
As to Claim 11, Zahrly and Anderson disclose the claimed invention except for a first stop located at the proximal end of the second distraction rod a second stop at the distal end of the first distraction rod, wherein the first stop of the second distraction rod is configured to engage the second stop of the first distraction rod when the second distraction rod is substantially fully displaced from within the second cavity.
Seme discloses a telescoping distractor including a first stop [0114] located at the proximal end of the second distraction rod (12) a second stop [0114] at the distal end of the first distraction rod (12), wherein the first stop of the second distraction rod is configured to engage the second stop of the first distraction rod when the second distraction rod is substantially fully displaced from within the second cavity [0114] in order to limit distraction of the first and second rods and prevent disassembly of the distractor [0114]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the telescopic distractor system of Zahrly and Anderson with stop modification of Seme in order to limit distraction of the first and second rods and prevent disassembly of the distractor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775